Dowling, P. J.
The respondent was admitted to the bar in October, 1917, in the New York Supreme. Court, Appellate Division, First Department. On October 30, 1925, an indictment charging the respondent with the crime of using the mails in a scheme to defraud in violation of section 215 of the United States Criminal Code was filed in the office of the clerk of the District Court of the United States for the Southern District of New York and the respondent on October 20, 1926, pleaded guilty to the charge in the indictment and on that day he was sentenced to imprisonment in the United States Penitentiary at Atlanta, Ga., for a term of fifteen months on each of the counts in said indictment numbered 1, 2, 3 and 4, the same to run concurrently, and further to serve a term of three years on each of the counts numbered 5, 6, 7 and *1338, and thereafter said last named sentence to a term of three years was suspended by the court. The crimes charged in said indictment to which defendant pleaded guilty as aforesaid are felonies.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law,who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellorat-law, or to be competent to practice law as such.”
The respondent, having been convicted of felonies, by reason of his plea of guilty to the eight counts in the indictment above referred to, should be disbarred.
Merrell, Finch, McAvoy and Proskauer, JJ., concur.
Respondent disbarred. Settle order on notice.